MEMORANDUM **
Gaynor Carlock appeals from the district court’s order awarding attorney’s fees to Collins Motor Company following the dismissal of Carlock’s Americans with Disabilities Act action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s attorney’s fees order for an abuse of discretion, Thomas v. City of Tacoma, 410 F.3d 644, 647 (9th Cir. 2005), and we affirm.
We lack jurisdiction to review the underlying orders dismissing Carlock’s action as moot and declaring him a vexatious litigant because the notice of appeal was filed more than 30 days after the orders were entered, and Carlock did not file a tolling motion. See Fed. R.App. P. 4(a)(1)(A); Fed. R.App. P. 4(a)(4)(A)(iii); Int’l Ass’n of Bridge, Structural, Ornamental, & Reinforcing Ironworkers’ Local Union 75 v. Madison Indus., Inc., 733 F.2d 656, 659 (9th Cir.1984) (“We adopt the rule that all attorney’s fees requests are collateral to the main action. Thus, a judgment on the merits is final and appealable even though a request for attorney’s fees is unresolved.”).
The district court did not abuse its discretion in awarding attorney’s fees to Col*564lins Motor based on the findings of bad faith set forth in the vexatious litigant order. See Fink v. Gomez, 239 F.3d 989, 991-93 (9th Cir.2001) (setting forth sources of authority and standards for sanctioning improper conduct).
AFFIRMED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.